Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. The rejections have been updated below to address any newly presented limitations and/or claims.

Pages 6-10 of the Remarks comprise several arguments regarding Brands teaching a “peripheral device”. Page 7 recites, “First of all it is noticeable that a first peripheral device, which is connected to the processing device is not recited in this claim. Rather, as discussed on page 34, lines 25-29 of the Specification: “In Figure 12 the processing device 60’ has no first peripheral device 130, e.g. none is available”.”

The Examiner makes note that while the Specification comprises negative language regarding a peripheral device not being present, the claims are devoid of such language or any other language that precludes a peripheral device from being present within the system of Brands.

-	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Additionally, Paragraph 126 of Brands teaches that connection unit 47 may be integrated into a user processing device 31, and therefore, would not be considered a “peripheral device”. Further, Figures 11 and 12 disclose processing devices that include a table and smartphone, both of which are typically devoid of peripheral devices.

The Examiner respectfully disagrees with the arguments presented on Pages 8 and 9 of the Remarks, and maintains that the dedicated software client (Paragraph 153) teaches the limitations of the claimed third party software. Figure 11 further discloses downloading a “ClickShare app” onto a tablet device in order to share content between the tablet and a display device. A tablet or smartphone device can download this app and utilize their local speakers and microphones as the virtual versions of said functions presented to it via the app.

The ClickShare app is also discussed in the NPL Document titled “Barco – Clickshare Brochure”, provided on 6/9/2020 (see Pages 4 and 17).

-	Upon further review of the Specification/Drawings, several informalities have been discovered and are presented below.


Specification
The disclosure is objected to because of the following informalities:

Page 25 introduces numeral 60 are referring to “communication software”.

However, the following references to a “processing device” are made using the same numeral “60” or “60‘ “:

Page 32 line 5; “processing device 60”

Page 34 line 25; “processing device 60' ”

Page 35 lines 1 and 19; “processing device 60' ”

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claim 65) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58-80 are rejected under 35 U.S.C. 103 as being unpatentable over Brands et al. U.S. PGPUB No. 2015/0121466 in view of Beel et al. U.S. PGPUB No. 2015/0169477.

Per Claim 58, Brands discloses:
a system for connecting a processing device (Paragraph 118, Processing device 31 such as a laptop computer.) to a functional device (Paragraphs 120-121; display 44, whiteboard 45, camera 35, microphones 38) connected to or in a base unit (Paragraphs 119-122; base node 36) of a wireless network (Paragraphs 88, 118, and 119; wireless network 50),
the system comprising: the base unit having a transmitter (Paragraph 130; Base node 36 comprises a wireless transmitter/receiver.),
a first display device connected to or in the base unit (Paragraphs 120 and 124, Figures 1a and 1b; “base node 36 being coupled to a central display 44”),
at least one functional device connected to or in the base unit (Paragraphs 120-121; Any of the whiteboard 45, display 44, cameras 39-41, or microphones 38 can be considered a “functional device”.),
the processing device having a memory, a second display device, and an operating system (Paragraph 118; Devices such as laptop computers and tablet computing devices each comprise memory, displays, and OS’s.),
a third party software for a Unified Communication call (Paragraph 152, “multiple participants…engage in a media conference”; Paragraph 153, “a dedicated software client”), a driver and a client software configured to interact directly with the base unit over a wireless connection (Paragraph 128, “portable application 60”; Paragraph 138, “portable application” and “pre-installed generic drivers”),
wherein the base unit, via the transmitter, is configured to transmit data over the wireless connection to the processing device (Paragraphs 128-130),
wherein the client software (portable application 60), when executed by a processor of the processing device, is configured to provide any simulations or translations, as required to allow interaction between the first display device and the processing device (Paragraphs 128, 138-140; Paragraphs 194-196 and Figure 11 discuss a tablet connection to a base station and further discuss how a data exchange between two computing devices can be done independently of the internet (e.g. direct wireless connection between the two devices). Paragraphs 203-209 and 233, Figure 12, discuss an embodiment where a smartphone P31 can be communicably connected to and view the contents of a display D1. Smartphone P31 is capable of performing a “transform function” to transform display data received by the smartphone from other connected display devices to match an appropriate screen dimension and resolution. The smartphone further allows customization of the display. (Note: “simulations or translations” represents an alternative limitation scenario requiring only one of the instances listed be taught by the prior art in order to deem it unpatentable. In this instance, Brands is considered to teach at least “translations” as it is broadly presented in the claim.)),
and the third party software for the unified communication call is presented with the virtual functional device for the unified communication call (Paragraphs 123, 127, and 152 disclose that a media conference is conducted using the invention presented in the disclosure. Paragraph 153 discloses a “dedicated software client”. The peripheral devices present within meeting room 30 will be available to participants 37 of processing devices 31 to utilize during the media conference.),
the processing device being configured to host the unified communication between two or more other processing devices (Paragraphs 148-242 provide an in-depth configuration of a media conference between “multiple participants”.).

Brands discloses that base node 36 interconnects processing devices 31 with display 44, whiteboard 45, and/or other peripheral devices such as cameras, loudspeakers, and microphones. The interconnected processing and peripheral devices allow for an electronic meeting to take place by way of sharing media content from the plurality of different devices through the use of the display(s) in a meeting room 30 (Paragraphs 119-124 and 127). Brands further teaches the portable application’s role in coordinating the interactions between the processing devices 31 and the peripheral devices present within meeting room 30 (Paragraphs 128 and 138-140). Brands does not specifically disclose presenting a functional device as a virtual functional device to the processing device.

However, Beel, of common Assignee and field of endeavor, similarly teaches a media conference within a meeting room 30 comprising a client processing device 31, base unit 36, and a plurality of peripheral/functional devices (Figure 1a, similarly labeled and referenced as Brands). Beel further teaches that a peripheral device can be presented to the processing device as an audio out device by way of a “virtual audio device”. Upon connection to the system, the virtual audio device will be present to a user of the processing device to utilize (Paragraphs 313 and 314).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the virtual device representation of Beel within the electronic meeting system of Brands because it makes it clear to the user that the audio device can now be utilized as a supplemental audio output device during the meeting.

Per Claim 59, Brands discloses the system of claim 58, wherein the client software and the driver are configured to present a simulated speakerphone to the operating system to create a virtual microphone and a virtual speakerphone (Paragraph 121; A microphone 38 and loud speaker is provided for use by the processing devices 31.). Similar to Claim 58, Brands does not specifically teach the virtualized devices. However, please refer to the above rejection of Claim 58 with respect to Beel teaching the virtualized presentation of the peripheral devices to the client processing system. It further would have been obvious to one having ordinary skill in the art to include the microphone and loud speakers of Brands as the virtualized devices as taught by Beel.

Per Claim 60, Brands discloses the system of claim 58, wherein the client software and the driver are configured to present a simulated videocam to the operating system to create a virtual videocam device (Paragraph 120; camera 35). Similar to Claim 58, Brands does not specifically teach the virtualized devices. However, please refer to the above rejection of Claim 58 with respect to Beel teaching the virtualized presentation of the peripheral devices to the client processing system. It further would have been obvious to one having ordinary skill in the art to include the video camera of Brands as the virtualized devices as taught by Beel.

Per Claim 61, Brands discloses the system of claim 58, wherein the client software is configured to provide video data, optionally obtained by screen scraping, directly to the base unit, wherein the base unit processes the video data (Paragraph 140; Base unit 36 receives screen scraped video data and auto composes it for the central display.).

Per Claim 62, Brands discloses the system of claim 58, wherein the processing device processes video data received from the base unit via the transmitter over the wireless connection (Paragraphs 64 and 65; “The executable software code can comprise eleventh code for providing a means for receiving, decrypting and decoding incoming arbitrary media content.” The executable software code is stored for execution on the processing device.).

Per Claim 63, Brands discloses the system of claim 62, wherein the processing of the video data comprises decoding and compositing or decrypting the video data (Paragraphs 64 and 65; “The executable software code can comprise eleventh code for providing a means for receiving, decrypting and decoding incoming arbitrary media content.”)

Per Claim 64, Brands discloses the system of claim 58, wherein the at least one functional device which is presented to the operating system as a virtual functional device, is one or more of a data capturing device, a microphone, a speakerphone, a speaker, another display, a touchscreen, a projector, a camera, a video camera, and a webcamera (Paragraphs 120-122). Please see the above rejection of Clam 58 for explanation of how Beel teaches the “virtual functional device” limitation.

Per Claim 65, Brands discloses the system according to claim 58, further comprising means for encoding, optionally encrypting the data (Paragraphs 60, 63, and 256-259).

Per Claim 66, Brands discloses the system according to claim 58, wherein the processing device is adapted to host a unified communication between two or more further processing devices (Paragraph 152; Media conference featuring multiple participants).

Per Claim 67, Beel further teaches wherein the system is configured to expose the virtual functional device to the processing device (Paragraphs 313 and 314).

Per Claim 68, Beel further teaches at least one fixed or a configurable endpoint of the virtual functional device, wherein the at least one fixed or a configurable endpoint is a data source or a data sink which is configured to store or emit data of the virtual functional device (Paragraphs 313 and 314; An audio signal can be emited.).

Per Claims 69-74 and 76-78, please refer to the above rejections of Claims 58-61, 63, 64, and 66-68, respectively, as the limitations are substantially similar and the mapping of the references is equally applicable.
Per Claim 75, Brands discloses the method of claim 69, further comprising encoding, optionally encrypting the data (Paragraphs 60, 63, and 256-259).

Per Claim 79, Brands teaches the method of claim 70, wherein the interaction directly with the base unit further includes presenting the first display device to the processing device (Paragraph 196, Data exchange can be performed independently of the internet (e.g. direct wireless communication between both computing devices).).

Per claim 80, Brands teaches the system of claim 58, wherein the client software is configured to present the first display device to the processing device (Paragraphs 194-196 and Figure 11 discuss a tablet connection to a base station and further discuss how a data exchange between two computing devices can be done independently of the internet (e.g. direct wireless connection between the two devices). Paragraphs 203-209 and 233, Figure 12, discuss an embodiment where a smartphone P31 can be communicably connected to and view the contents of a display D1.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186